DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/03/2022 has been entered. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. E. Joseph Gess on May 25, 2022.  
The application has been amended as follows:

[Specification]
Paragraph [021]: TABLE 1 
3rd row, 1st column: [K+]/SiO2 
4th row, 1st column: [OH-]/SiO2 

Claim 1
Line 12, “SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20 

Claim 3
Line 3, “SiO2/Al2O3 4 to 7, [K+]/SiO2 0.50 to 0.70, [OH-]/SiO2 0.50 to 0.70, and H2O/SiO2 5 to 15 

Cancel claims 5-15.

Reasons for Allowance 
Applicants amended claim 1 to specifying the composition of the reaction mixture for synthesizing a MET framework type zeolite as: SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20, and also specifying that the source of potassium cations associated with anions. 
In addition, Applicants’ argument that: (1) the cited prior art Bourgogne et al. (US 4,503,024) does not teach the composition of the reaction mixture for synthesizing a MET framework type zeolite as: SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20, and Bourgogne in no manner suggest such a reaction mixture, as the potassium in Bourgogne is only part of the zeolite framework, and not part of the aqueous reaction mixture in preparing the product; and (2) the MER crystals resulted from the claimed method offer improved CO2 adsorption properties compared to what is expected from conventional MER crystals as demonstrated in Example 3 of the Specification of claimed invention (DECLARATION UNDER 37 C.F.R. § 1.132 OF DAN XIE, PH.D., paragraphs 11-14, filed 05/18/2022), is considered persuasive. 	
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-4.  The concept of a method of synthesizing a MER framework type zeolite, consisting essentially of:
(a) providing a reaction mixture comprising:
(1) a FAU framework type zeolite;
(2) a source of potassium cations associated with anions;
(3) a source of hydroxide ions; and
(4) water; and
(b) subjecting the reaction mixture to crystallization conditions sufficient to convert the FAU framework type zeolite to a MER framework type zeolite, which is essentially free of an extra framework cation other than potassium;
wherein the reaction mixture has a composition, in terms of molar ratios, as follows: SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20, is considered novel.
The closest prior art to Bourgogne et al. (US 4,503,024) disclose a merlinoite (MER) zeolite synthesis process comprising (col. 2, lines 18-36; col. 3, lines 37-59; Table 1, see the row indicating the end-product zeolite is merlinoite): (i) providing a reaction mixture comprising: (1) a sodium X or sodium Y zeolite (i.e., a FAU framework zeolite); (2) a source of potassium cations (in the Table 1, the parameter C directs the use of potassium cation); (3) a source of hydroxide ions (in the Table 1, the parameter F directs the use of lithium hydroxide); and (4) water (the lithium hydroxide is added in the form of “aqueous solution” (col. 11, lines 13-33; Procedure 2); and (ii) subjecting the reaction mixture to crystallization conditions sufficient to convert the FAU framework type zeolite to a MER framework type zeolite (col. 5, lines 4-35; col. 10, line 61 thru col 12, line 42, Example 2, Procedure 1 – Procedure 6). But Bourgogne et al. do not disclose a source of potassium cations associated with anions in the reaction mixture, and do not disclose the reaction mixture has a composition, in terms of molar ratios, as follows: SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20, as recited in claimed invention. 
Other pertinent prior art to Hong et al. (KR 10-2018-0051455) disclose a method of synthesizing MER framework type zeolite comprising: (i) adding monovalent sodium hydroxide (NaOH) aqueous solution and potassium hydroxide (KOH) aqueous solution to 1 mole of aluminum metal; (ii) stirring the mixture for a time to prepare a first solution, adding silica sol or amorphous silica in an amount of 2 to 10 mol per 1 mol of aluminum oxide to dissolve the mixture, and then (iii) stirring the mixture for 1 hour to prepare a second solution; (iv) then, the prepared first solution is slowly added dropwise to the second solution, and the mixture is stirred at room temperature for 24 hours to obtain a reaction mixture as represented by the general formula 0.0-5.0 Na2O: 0.5-5.0 K2O: 1.0 Al2O3 : 2.0-10.0 SiO2 : 100-1000 H2O (pages 3-7 in the attached English translation document). 
Other pertinent prior art to Yoshimichi et al. (JP2006 150239 A) disclose a method of synthesizing MER framework type zeolite comprising: (i) a raw material solution having a MER composition is used as a MER membrane synthesis condition; (ii) using water and potassium hydroxide (or sodium hydroxide), alumina, colloidal silica, etc. as starting materials, a mole of 1.5-5 K2O: Al2O3: 2-15 SiO2: 20-500 H2O. The starting material is prepared so as to have a composition (preferably 3 K2O: Al2O3: 5SiO2: 100H2O) (page 2 in the attached English translation document). 
Other pertinent prior art to Skofteland et al. (Potassium merlinonite: crystallization, structural and thermal properties, 2001, Microporous and mesoporous materials, Vol. 43, pp. 61-71) discloses a method of synthesizing MER framework type zeolite comprising: (i) dissolving 5.75 g of potassium hydroxide in a distilled water; (ii) adding 1.11 g of aluminum hydroxide; (iii) stirring the mixture until the aluminum hydroxide is dissolved; (iv) adding 5.89 g of silica to the solution, thereafter stirring the mixture. The reaction mixture corresponds to an oxide molar ratio of Al2O3 : 5SiO2 : 7.5 K2O : 600 H2O (page 62, Section 2.1 Synthesis procedure). 
However, the teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a method of synthesizing a MER framework type zeolite, consisting essentially of: (a) providing a reaction mixture comprising: (1) a FAU framework type zeolite; (2) a source of potassium cations associated with anions; (3) a source of hydroxide ions; and (4) water; and (b) subjecting the reaction mixture to crystallization conditions sufficient to convert the FAU framework type zeolite to a MER framework type zeolite, which is essentially free of an extra framework cation other than potassium; wherein the reaction mixture has a composition, in terms of molar ratios, as follows: SiO2/Al2O3 4 to 10, [K+]/SiO2 0.30 to 0.80, [OH-]/SiO2 0.30 to 0.80, and H2O/SiO2 5 to 20, as recited in claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772